Citation Nr: 1620640	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1970, May 1970 to October 1972, and October 1973 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2011, the Veteran was scheduled to appear at the Lincoln RO to testify at a hearing before a Veterans Law Judge.  The Veteran failed to appear for that hearing and has not requested that it be rescheduled.  As such, the Board finds his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

While the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD) was pending, he raised the issue of entitlement to TDIU in his August 2010 Notice of Disagreement, alleging he was unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.

In July 2014, the Board remanded the Veteran's TDIU claim to (1) send him a letter explaining how to establish entitlement to TDIU and afford him an opportunity to submit additional evidence in support of his claim, (2) obtain his vocational rehabilitation file, (3) obtain all outstanding VA treatment records, and (4) obtain an opinion regarding the functional impairment caused by his service-connected PTSD.  The RO accomplished all of the above and has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Despite substantial compliance with the July 2014 remand directives, and although the Board regrets the further delay, an additional remand is required prior to adjudicating the Veteran's claim.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Beginning December 17, 2002, and prior to May 10, 2010, the Veteran's PTSD was rated as 30 percent disabling and beginning May 10, 2010, it has been rated as 50 percent disabling.  The Veteran's only service-connected disability is PTSD and he has not met the schedular requirements for TDIU at any time during the period on appeal.

The Veteran's medical records reflect he suffers from depressive disorder, alcohol dependence, and cannabis dependence in addition to his service-connected PTSD.  The medical evidence does not clearly differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his substance abuse and depression.  In fact, both the June 2010 and June 2013 VA examiners determined the Veteran's PTSD symptoms were inextricably interwoven with his depression and substance abuse.  Accordingly, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a nonservice-connected disability from those of a service-connected disability, reasonable doubt shall be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed the service-connected disability).

The recently obtained October 2014 VA medical opinion regarding the Veteran's employability only takes into account his service-connected PTSD and does not take into account his substance abuse and depression.  Accordingly, a new medical opinion considering the combined functional effects of the Veteran's PTSD, substance abuse, and depression on his employability is required.

Notably, the Veteran has participated in VA's vocational rehabilitation program for several years with mixed results.

In June 2008, the Veteran received an excellent review for a short term compensated work therapy assignment and was thereafter selected for a permanent employment opportunity with VA.  However, a December 2008 vocational rehabilitation note reflects he was let go from that job due to excessive absenteeism due to alcohol dependence.

More recent vocational rehabilitation records dated April to December 2011 indicate the Veteran was employed part-time as a janitor and that he was doing well and progressing in this role.  In a July 2011 email, the Veteran's employer reported being "very satisfied" with the Veteran's job performance and that he was "doing great."  A November 2011 vocational rehabilitation note reflects the Veteran's supervisors continuously told him they appreciated all he did for them and they could tell he made significant contributions to the company.

Given that the evidence reflects the Veteran has, at times, experienced difficulty obtaining and maintaining employment, and given the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.

Additionally, the Veteran's June 2013 VA examination report and his vocational rehabilitation records reflect he receives Social Security Administration (SSA) disability benefits; on remand, attempts to obtain those records must be made.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the claim also should be completed, to include all VA treatment records dated October 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should send the Veteran a letter asking that he complete and return a new VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

Specifically, the RO or AMC must obtain all outstanding VA treatment records from October 2014 to the present and the Veteran's Social Security Administration records.

3.  Obtain an examination by a qualified VA mental health professional, to determine the functional impact resulting from the Veteran's service-connected PTSD, to include depression, and substance abuse.  The mental health professional providing the opinion must specifically consider all diagnosed psychiatric disorders together and may not limit his or her opinion solely to the impairment caused by PTSD.  The evidence of record must be made available to and reviewed by the individual conducting the examination. 

The report should discuss all symptoms and manifestations resulting from PTSD disabilities that could impact the Veteran's ability to function in a work-like setting.  The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim and must refer his claim to the Director of Compensation and Pension Services for consideration of TDIU on an extraschedular basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

